DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	In the claim listing filed 30 July 2021, independent claims 1 and 11 were erroneously provided in their original form.  The non-final rejection issued 10 June 2021 was in response to the preliminary amendment filed 20 March 2021.  This examiner’s amendment is to clarify the record on allowable independent claims and how they should appear.  All other dependent claims on the 30 July 2021 listing are in their correct form.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Otto Steinbusch on 15 September 2021.
The application has been amended as follows: 

1. (Currently Amended) A system configured to determine vehicle operator preparedness for
vehicle operators of vehicles that support both autonomous operation and manual operation, the system configured to couple with a first vehicle, wherein the vehicle operators include a first vehicle operator for the first vehicle, wherein the first vehicle is operated autonomously, wherein continued autonomous operation of the first vehicle requires the first vehicle operator to exhibit a preparedness to assume control of the first vehicle,  the system comprising:
one or more processors configured to:

effectuatone or more challenges to the first vehicle operator to gauge a level of
responsiveness of the first vehicle operator;
detect one or more responses by the first vehicle operator to the one or more challenges;
determine a preparedness metric value that reflects preparedness of the first vehicle operator to assume control of the first vehicle, wherein determination of the preparedness metric value is based on the one or more responses;
perform a comparison of the preparedness metric value with a
preparedness threshold level to determine;

responsive to the determination that the preparedness metric value reflects an insufficient level of preparedness by the vehicle operator to assume control of the vehicle, prompt the first vehicle to modify vehicle operation of the first vehicle.

wherein the first vehicle is operated autonomously, wherein continued autonomous operation of the first vehicle requires the first vehicle operator to exhibit a preparedness to assume control of the first vehicle,  the method comprising:

effectuating one or more challenges to the first vehicle operator to gauge a level of responsiveness of the first vehicle operator;
detect one or more responses by the first vehicle operator to the one or more challenges;
determining a preparedness metric value that reflects preparedness of the first vehicle operator to assume control of the first vehicle, wherein determination of the preparedness metric value is based on the one or more responses;
performing a comparison of the preparedness metric value with a preparedness threshold level to determine;

responsive to the determination that the preparedness metric value reflects an insufficient level of preparedness by the vehicle operator to assume control of the vehicle, prompting the first vehicle to modify 

Allowable Subject Matter
3.	Claims 1-20 remain allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M DAGER/            Primary Examiner, Art Unit 3663                                                                                                                                                                                            	20 September 2021